DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10, and 11 are pending in the current application.
Claims 1 and 8 are amended in the current application.
Claim 9 is canceled in the current application.

Terminal Disclaimer
The terminal disclaimer filed on January 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/405315 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's remarks and amendments filed January 28, 2021 have been fully considered.
Applicant requests withdrawal of the 35 USC 112(b) rejection over claim 8 set forth in the previous office action.
The 35 USC 112(b) rejection over claim 8 set forth in the previous office action is withdrawn due to the present claim amendments.
Applicant request withdrawal of the non-statutory obviousness-type double patenting rejections over 16/405315 set forth in the previous office action.
The non-statutory obviousness-type double patenting rejections over 16/405315 set forth in the previous office action are withdrawn due to the Terminal Disclaimed filed on January 28, 2021 and approved on January 29, 2021.
Applicant argues that the previously cited prior art, taken alone or in combination, fails to disclose the liquid crystal composition of amended claim 1.
This is not persuasive for the following reasons.  New grounds of rejection have been established below as necessitated by the present claim amendments.  Li et al. (US 2016/0230092 A1) is newly applied, and teaches that it is well known and well within the abilities of those skilled in the art to include dibenzopyran compounds in liquid crystal compositions for optical display devices to yield compositions that exhibit large negative dielectric constant, exhibit better miscibility, and can have broadened important application value (Li, [0006]-[0009], [0052]-[0053], [0146], see MPEP 2143).
Applicant argues that Takeuchi clearly applies to VAIPS display mode devices rather than PSVA display mode devices, where the electrode structures and electric fields of each mode are completely different.
This is not persuasive for the following reasons.  It is noted that the features upon which applicant relies (i.e., PSVA display mode, specific electrode In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  See MPEP 2123, I.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  Although Takeuchi discusses VAIPS display mode devices, Takeuchi also generally discusses the usage of the liquid crystal compositions for negative dielectric anisotropic display device applications (Takeuchi, [0002], [0015]-[0024]), where the present invention also pertains to liquid crystal compositions exhibiting negative dielectric anisotropy for display device applications (Specification, Pgs 11-12, 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2013/0265527 A1) in view of Li et al. (US 2016/0230092 A1).
Regarding Claim 1, Takeuchi teaches a liquid crystal display device comprising a first substrate 1, a second substrate 8, a liquid crystal composition 4 interposed between the first and second substrates, a first alignment layer 3 on a side of the first substrate 1 that is close to the liquid crystal composition 4, and a second alignment layer 5 on a side of the second substrate 8 that is close to the liquid crystal composition; where the liquid crystal composition is in a substantial vertical alignment having a pretilt angle of 85-90o provide by vertical alignment structures of the alignment layers (Takeuchi, [0016]-[0019], [0033]-[0041], [0066]-[0067], [0075], Fig 1).  Takeuchi’s pretilt angle completely and closely encompasses the claimed range of 88.5-89.5o, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Takeuchi teaches the liquid crystal composition 4 comprises compounds represented by Formula (LC6)-1 having R1 and R2 as an alkyl having 1-15 carbon atoms that renders obvious formula I of claim 1 and Formula (LC3) having R1 and R2 as an alkyl having 1-15 carbon atoms or an alkenyl, Z1 and Z2 can be single bonds, A1 and A2 can be 1,4-phenylene, and m1 and m2 are 0-2; where these compounds renders obvious formulae I and II12/II13 of claim 1, respectively (Takeuchi, [0042]-[0047], [0052]-[0055], (LC3), (LC6)-1).

    PNG
    media_image1.png
    269
    592
    media_image1.png
    Greyscale

Takeuchi – Figure 1

    PNG
    media_image2.png
    90
    353
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    111
    340
    media_image3.png
    Greyscale

Takeuchi remains silent regarding a liquid crystal compound represented by formulae VI1 to VI6 of claim 1.
Li, however, teaches a dibenzopyran compound represented by formula I below for use in liquid crystal compositions for optical display devices (Li, [0001], [0010]-[0015], [0052], formula I).  Li further discloses a specific compound of I3-1 that satisfies Formula VI1 of claim 1 (Li, [0014]-[0015], formula I3-1).

    PNG
    media_image4.png
    116
    333
    media_image4.png
    Greyscale

Li – Formula I

    PNG
    media_image5.png
    88
    325
    media_image5.png
    Greyscale

Li – Formula I3-1
Since Takeuchi and Li both disclose liquid crystal compositions for liquid crystal displays, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Li’s dibenzopyran compound represented by formula I (I3-1) into Takeuchi’s liquid crystal composition to yield a composition that exhibits a large negative dielectric constant, exhibits better miscibility, and can have broadened important application value as taught by Li (Li, [0006]-[0009], [0052]-[0053], [0146], see MPEP 2143).
Regarding Claim 2, Takeuchi further teaches the first substrate 1 is a color film substrate comprising a light blocking layer 2 and the second substrate 8 is a thin film transistor substrate, where  pixel electrodes and common electrodes are provided on each of the first and second substrates (Takeuchi, [0004], [0016]-[0020], [0033]-[0041], Fig 1).
Regarding Claim 4, Takeuchi further teaches the liquid crystal composition is in a substantial vertical alignment having a pretilt angle of 85-90o provide by vertical alignment structures of the alignment layers (Takeuchi, [0066]-[0067]).  Takeuchi’s pretilt angle completely and closely encompasses the claimed range of 89.1-89.5o
Regarding Claim 5, Takeuchi further teaches the vertical alignment films are thin films formed by polymerizing a polymerizable compound to yield polymer films such as polyimide films (Takeuchi, [0066]).
Regarding Claim 7, Takeuchi further teaches the liquid crystal composition 4 comprises compounds represented by Formula (LC6)-3 having R1 and R2 as an alkyl having 1-15 carbon atoms that renders obvious formula III of claim 7 (Takeuchi, [0042]-[0047], [0052]-[0055], (LC6)-3).

    PNG
    media_image6.png
    61
    299
    media_image6.png
    Greyscale

Regarding Claim 8, Takeuchi further teaches the liquid crystal composition 4 comprises compounds represented by Formulae (LC6)-2 and (LC6)-3 having R1 and R2 as an alkyl having 1-15 carbon atoms that render obvious formula V of claim 8 (Takeuchi, [0042]-[0047], [0052]-[0055], (LC6)-2, (LC6)-3).

    PNG
    media_image7.png
    101
    251
    media_image7.png
    Greyscale

Regarding Claim 10, Takeuchi further teaches the liquid crystal composition 4 comprises compounds represented by Formulae (LC6)-4, (LC6)-5, and/or (LC6)-7 having R1 and R2 as an alkyl having 1-15 carbon atoms that render obvious formula VII of claim 10 (Takeuchi, [0042]-[0047], [0052]-[0055], (LC6)-4, (LC6)-5, (LC6)-6).

    PNG
    media_image8.png
    186
    337
    media_image8.png
    Greyscale

Regarding Claim 11, Takeuchi further teaches the liquid crystal composition 4 comprises compounds represented by General Formula (LC6) that includes more specific compounds of (LC6)-11 having R1 and R2 as an alkyl having 1-15 carbon atoms that render obvious formula VIII of claim 11 (Takeuchi, [0042]-[0047], [0052]-[0055], (LC6), (LC6)-11).

    PNG
    media_image9.png
    104
    350
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    120
    339
    media_image10.png
    Greyscale

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2013/0265527 A1) in view of Li et al. (US 2016/0230092 A1) as applied to claims 1 and 5 above, and in further view of Choi et al. (US 2011/0242468 A1).
Regarding Claims 3 and 6, Takeuchi teaches the liquid crystal display device as discussed above for claims 1 and 5 that comprises vertical alignment films formed by polymerizing polymerizable compounds to yield polymer films (Takeuchi, [0066]-[0067]).
Takeuchi remains silent regarding alignment layers having thickness of 30-150 nm (as required by claim 3) and being formed with one or more polymerizable compounds represented by formula IV (as required by claim 6).
Choi, however, teaches a liquid crystal display device comprising a first substrate having a color filter and common electrodes, a second substrate having a thin film transistor and pixel electrodes, a liquid crystal composition interposed between the first and second substrates, and alignment layers on the substrates to provide perpendicular (vertical) alignment of the liquid crystal composition (Choi, [0018]-[0019], [0026]-[0030], [0094]-[0100]).  Choi teaches the alignment layers are formed of polymerizable reactants that include polymerizable photo-hardening compounds having a reactive mesogen structure as shown below (having P1 and P2 polymerizable groups, Z1-Z4 linkage (spacer) groups that include single bonds, and A, B, and C cyclic groups that include phenylene and cyclohexyl groups) that render obvious formula IV of claim 6 of the present invention (Choi, [0030]-[0047]).

    PNG
    media_image11.png
    64
    335
    media_image11.png
    Greyscale

Choi further teaches the alignment layers have a thickness of about 500-1500 angstroms (50-150 nm) (Choi, [0112]).  Choi’s alignment layer thickness substantially overlaps with the claimed range of 30-120 nm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Takeuchi and Choi both disclose substantially similar liquid crystal display devices comprising alignment layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Choi’s alignment layers as the alignment layers in Takeuchi’s display device to yield a display device that exhibits improved transmittance, excellent afterimage characteristics, inhibited rainbow stains, improved side visibility, and improved display quality as taught by Choi (Choi, [0112], [0119]-[0120], [0616]-[0618], see MPEP 2143).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Yun et al. (US 2015/0152330 A1) that teaches negative dielectric liquid crystal compounds having fluoride substituted phenylene groups.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eli D. Strah/Primary Examiner, Art Unit 1782